Citation Nr: 1728623	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-18 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy.

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to a compensable rating for degenerative joint disease of the thoracic spine.

4.  Entitlement to a rating higher than 10 percent for left knee degenerative joint disease prior to September 20, 2011; higher than 60 percent from November 1, 2012, to February 3, 2013; and higher than 60 percent from April 1, 2014.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1972 to December 1972 and from June 1976 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for sinusitis and assigned a 0 percent rating effective May 26, 2009; continued a 0 percent rating for degenerative joint disease of the thoracic spine; continued a 10 percent rating for degenerative joint disease of the left knee; and denied service connection for cardiomyopathy.

In a September 2015 rating decision, the RO assigned a 100 percent evaluation for the Veteran's left knee from September 20, 2011; a 60 percent evaluation from November 1, 2012; a 100 percent evaluation from February 4, 2013; and a 60 percent evaluation from April 1, 2014.  The Board has recharacterized that issue accordingly.


FINDING OF FACT

In correspondence dated October 2015, and again in June 2017, the Veteran withdrew his appeal from consideration.



CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of service connection for cardiomyopathy, an initial compensable rating for sinusitis, a compensable rating for degenerative joint disease of the thoracic spine, and a rating higher than 10 percent for left knee degenerative joint disease prior to September 20, 2011; higher than 60 percent from November 1, 2012, to February 3, 2013; and higher than 60 percent from April 1, 2014.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in October 2015 indicating his intent to withdraw his claims from appellate consideration.  In June 2017, his representative reiterated his intent to withdraw his appeal of all issues.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues on appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


